In the Court of Criminal
           Appeals of Texas
                         ══════════
                Nos. WR-41,654-05 & WR-41,654-07
                         ══════════

 EX PARTE WALTER ROY, A/K/A, EDDIE DWAYNE MOORE,
                              Applicant
  ═══════════════════════════════════════
         On Applications for Writs of Habeas Corpus
Cause Nos. C-2-W011756-0606216-C & C-2-W011938-0606216-D
               in Criminal District Court No. 2
                     from Tarrant County
  ═══════════════════════════════════════

     YEARY, J., filed a concurring and dissenting opinion in which
SLAUGHTER, J., joined.

      Applicant was convicted in 1998 of two counts of attempted
murder and two counts of engaging in organized criminal activity, and
he received three twenty-year sentences and one life sentence, to be
served concurrently. His initial post-conviction application for writ of
                                                                       ROY – 2




habeas corpus was denied in 2001. This Court later dismissed his first
subsequent writ application in 2006. On May 26, 2020, he filed a second
subsequent writ application—the -05 writ application—in which he
argued only that he was “actually innocent” of the offenses on the basis
of new evidence that strongly tends to show he was not the actual
shooter during the incident in question. 1
       Applicant did not, in his -05 writ (his second subsequent writ),
also claim that this same new evidence—that he was not the shooter—
also adversely affected him at the punishment phase of his trial. He
failed to raise that separate claim in his -05 writ application even
though, on May 11, 2020, two weeks before he filed it, the Conviction
Integrity Unit [CIU] of the Tarrant County District Attorney’s Office
presented this new not-the-shooter evidence in a letter to the Texas
Board of Pardons and Paroles on his behalf. In the letter, on the basis of
the new evidence that Applicant was not the actual shooter, the CIU
recommended that Applicant’s life sentence be commuted to time served
(Applicant having already discharged his three twenty-year sentences).
This recommendation to the Board was endorsed by the relevant local


       1 “Actual innocence” is but a shorthand description of a claim that a
habeas applicant has discovered new evidence that, by clear and convincing
evidence, would have caused a jury to acquit him had it been presented at the
time of trial. Ex parte Elizondo, 947 S.W.2d 202, 209 (Tex. Crim. App. 1996).
Although I do not object to granting qualified applicants relief on that basis, I
have elsewhere registered my objection to describing a claim under Elizondo
as a claim of “actual innocence.” Ex parte Casey, 543 S.W.3d 802 (Tex. Crim.
App. 2016) (Yeary, J., concurring); Ex parte Chaney, 563 S.W.3d 239, 286–89
(Tex. Crim. App. 2018) (Yeary, J., concurring). I will not revisit those
objections here. In any event, this Court denied relief on Applicant’s “actual
innocence” claim because his new evidence did not rule out his culpability as a
party to the crimes.
                                                                     ROY – 3




officials—the District Attorney, the Tarrant County Sheriff, and the
presiding judge of the convicting court. 37 TEX. ADMIN. CODE §§
141.111(49), 143.51, 143.52. Even so, when Applicant filed his -05 writ
application, on May 26, 2020, he failed to raise a claim that the same
false evidence that he was the actual shooter had also infected the
punishment phase of his trial—notwithstanding the action of the CIU
in pursuing a commutation of sentence for him.
       In August of 2020, the Board did recommend that the Governor
commute Applicant’s life sentence. But in January of 2021, the Governor
refused to follow the Board’s recommendation. Applicant’s life sentence
therefore remains in effect.
       Two months later, on March 10, 2021, this Court dismissed
Applicant’s second subsequent (-05) writ application. Then, two weeks
after this adverse disposition, on March 23, 2021, Applicant filed a
pleading styled “Suggestion for Reconsideration.” 2 It was in this
pleading that Applicant argued for the first time that the false evidence
showing that he was the actual shooter was considered at the
punishment phase of his trial, and that he was harmed because the trial
court had purportedly relied on his refusal to take responsibility for the
shooting in assessing his punishment.
       On May 5, 2021, this Court denied Applicant’s “Suggestion for
Reconsideration” of our dismissal of his -05 writ application—and
rightly so. A non-capital habeas applicant may amend or supplement his


       2 Rule 79.2(d) of the Texas Rules of Appellate Procedure prohibits
applicants from filing motions for rehearing following the issuance of an order
denying relief or dismissing the writ application. TEX. R. APP. P. 79.2(d). But
“[t]he Court may on its own initiative reconsider the case.” Id.
                                                                        ROY – 4




writ application at any time before this Court disposes of it, the Court
has said, but not thereafter. See Ex parte Saenz, 491 S.W.3d 819, 825
(Tex. Crim. App. 2016) (“[T]he plain language of Article 11.07 permits
this Court’s consideration of amended or supplemental claims filed by
an applicant before final disposition of an application[.]”).
       On March 23, 2021—the same day Applicant filed his ill-fated
“Suggestion to Reconsider” his -05 writ application—Applicant also filed
yet another subsequent (-07) writ application in which he also attempted
to raise his new false-evidence-at-the-punishment-phase issue. 3 The
Court today dismisses the -07 writ application without written order.
This would also seem to be the correct disposition, because Applicant
plainly could have raised this claim in his -05 writ application and his
new evidence does not establish that he could not rationally be found
guilty of the offenses for which he was convicted. See TEX. CODE CRIM.
PROC. art. 11.07, §§ 4(a)(1), 4(a)(2) (permitting a court to address the
merits of a claim brought in a subsequent writ application only if the
claim was previously unavailable (either legally or factually), or if, “but
for a violation of the United States Constitution[,] no rational juror could
have found the applicant guilty beyond a reasonable doubt”). 4


       3In between the -05 writ application and the -07 writ application,
Applicant filed a pro se subsequent writ application (-06) which this Court later
dismissed without prejudice on the motion of his -07 subsequent writ counsel.
       4  An amicus curiae brief has been filed in support of the Court’s granting
relief in Applicant’s -07 subsequent writ application. This brief argues that we
should construe Section 4 of Article 11.07 in such a way as to allow the State
to waive the subsequent writ limitations contained therein. But this is an
argument for granting relief on the basis of Applicant’s -07 writ application, of
course, not his -05 writ application, as the Court does today. In dismissing
Applicant’s -07 writ application, the Court has either implicitly rejected
                                                                    ROY – 5




       But then, in a separate written (albeit unpublished) opinion, the
Court today also (and inexplicably) re-opens Applicant’s -05 writ
application. It does so completely sua sponte—notwithstanding its
refusal to do so less than a year ago. And then, without elaboration, it
grants Applicant a new punishment trial. I dissent to this failure to
abide by the subsequent writ limitations of Article 11.07, Section 4.
       To be sure, this Court has said that it has the authority to re-open
a previously denied writ application. Ex parte Moreno, 245 S.W.3d 419,
427–28 (Tex. Crim. App. 2008). But it has done so only rarely—and
rightly so, given that the Court has also said that it would exercise that
authority   only   under    the   most    extraordinarily    compelling     of
circumstances to disturb the repose of an earlier habeas disposition. See
id. at 429 (recognizing the Court’s authority to re-open previously
resolved writ applications on its own motion, while observing even so
that it would do so only under “compelling circumstances” because
ordinarily “the repose and finality of . . . convictions . . . ought not to be
disturbed, even in the face of a reasonable and good faith argument that
our disposition on original submission was incorrect”); see also Ex parte
Robertson, 603 S.W.3d 427, 428 (Tex. Crim. App. 2020) (describing the
re-opening of an earlier disposed-of writ application as “an ‘unusual’
measure that we undertake only under extraordinary circumstances”).
In its opinion granting relief today in the -05 writ application, the Court
does not even try to describe what circumstances might justify a reversal
of its decision from just last year, much less demonstrate how those



amicus’s arguments, or simply ignored them. While I am dubious of those
arguments, I need not address them today.
                                                                       ROY – 6




circumstances could be regarded as compellingly extraordinary.
       And they are not. Applicant could and should have raised this
claim—namely, that his punishment was adversely influenced by false
evidence that he was the shooter (and not just a party to the shooting)—
before, in his -05 writ application, but he did not. Applicant’s counsel
explained in the context of last year’s “Suggestion for Reconsideration”
of our initial disposition of the -05 writ application that he did not raise
this claim earlier because he mistakenly believed Applicant would
obtain executive-clemency relief from the Governor on the Board’s CUI-
initiated executive commutation-of-sentence request. 5 We apparently
did not find that circumstance to be compellingly extraordinary last
year, and I fail to see how it is suddenly a compellingly extraordinary
circumstance now.


       5 In his “Suggestion for Reconsideration,” Applicant’s counsel explains
that the false-evidence-at-punishment claim was “not included in the original
[presumably the -05] Writ, as it was believed by both parties that the
Governor’s office would follow the clemency recommendation of the [B]oard of
[P]ardons and [P]arole[s] rendering this issue moot for this Court.” Suggestion
for Reconsideration at 3. In recommending that this Court grant relief on
Applicant’s -07 writ application, the convicting court asserts that the
Governor’s refusal to follow the Board’s recommendation constitutes a new fact
that justifies Applicant’s filing of yet another subsequent writ application
under Article 11.07, Section 4(a)(1). TEX. CODE CRIM. PROC. art. 11.07, §
4(a)(1). The Court today has implicitly rejected that recommendation in its
unwritten order dismissing the -07 writ application, and so do I. The
Governor’s failure to follow the Board’s commutation recommendation may
have been a “new” event since the time that Applicant filed his -05 writ
application, but it had no bearing on the availability, verity, cognizability, or
credibility of Applicant’s false-evidence-at-punishment claim. That Applicant’s
counsel did not include the claim in the -05 writ application is, frankly,
bewildering, as it was more than readily “ascertainable through the exercise of
reasonable diligence” as of the time the -05 writ application was filed. TEX.
CODE CRIM. PROC. art. 11.07, § 4(c).
                                                                        ROY – 7




       Section 4(a) of Article 11.07 plainly prohibits the courts from even
addressing the merits of a claim unless it could not have been raised in
an earlier application or it involves a federal constitutional violation
that implicates the applicant’s very culpability for the offense. TEX.
CODE CRIM. PROC. art. 11.07, §§ 4(a)(1), 4(a)(2). By its dismissal of
Applicant’s    -07    writ   application     today,    the   Court     implicitly
acknowledges that Applicant cannot satisfy those statutory criteria.
Nevertheless, in the absence of any compelling justification for doing so,
the Court pushes aside the statutorily imposed limitations on its
authority to grant relief in subsequent writ applications by simply re-
opening an earlier writ application—one in which Applicant did not even
timely raise the claim upon which the Court today grants relief—and
handing him a new punishment hearing. 6
       We are not a legislative body that can re-write the law at will to



       6 This Court has made it clear in the past that, even with respect to
post-conviction applications for writ of habeas corpus that are prepared pro se,
“as a court of law we may not create claims that the Court sua sponte believes
meritorious when they are not arguably present in an applicant’s pleadings.”
Ex parte Carter, 521 S.W.3d 344, 350 (Tex. Crim. App. 2017). Today the Court
re-opens Applicant’s -05 writ application and then resolves a claim in his favor
that he did not even timely raise there.
        The concurring opinion asserts that Applicant’s current punishment-
phase claim is essentially just a “subset” of the actual innocence claim he raised
in his -05 writ application. Concurring Opinion at 2. Not so. An actual
innocence claim does not necessarily depend upon false evidence. And a false-
evidence-at-the-punishment-phase of trial does not depend on a showing that
the defendant did not commit the underlying offense. If a defendant on direct
appeal raised an argument that false evidence affected the guilt phase of his
trial, but then he argued on rehearing that we failed to resolve his false-
evidence-at-punishment claim, we would surely decline to grant rehearing,
since he would not have presented the latter claim on original submission.
                                                                      ROY – 8




enact our own vision of justice. The Legislature has imposed limits on
our authority to consider subsequent claims in habeas. We are not a
governor with the executive power of clemency. The Governor denied
Applicant’s request for clemency. We are a court. As such, our authority
is constrained by statutory and constitutional law. The Court’s action
with respect to Applicant’s -05 writ application today fails, in my view,
to reflect an appropriate regard for these principles.
       If Applicant has a remedy in these circumstances, it is not in the
Courts. At least as I view it, the Court’s power has limits. Applicant’s
conviction is final. His habeas right, at least for the claim for which the
Court proposes to grant relief, is exhausted. 7 It should have been, but
was not, previously presented. The business of the courts is done.
       It is the Governor to whom Applicant should address his
arguments, again and again there, if he so desires. 8 That is where the
Court should say his remedy, if there be one, properly resides. Instead,
the Court here exercises power that the people did not give to it. No
doubt the Court consoles itself in the belief that at least its heart is in
the right place while it does so. But that does not ameliorate its error.

       7Of course, other claims, if they meet the statutory gateway, might still
be properly litigated. See TEX. CODE CRIM. PROC. art. 11.07 § 4.

       8 As in The Parable of the Persistent Widow, I know of no reason that
Applicant cannot bring his case to the executive department again and again.
Luke 18: 1-5. Perhaps, if we dismissed his claim as we should, the Board of
Pardons and Paroles and the Governor may be persuaded to rescue him based
on the same facts he has presented to us in his most recent application. Those
in the executive department might also be persuaded, where they have not
been in the past, if the courts first properly decided that they have not the
power to afford a remedy. Unlike the judge in the parable, and the executive
department of our government, our own judicial power to grant relief is
constrained by the law.
                                                                 ROY – 9




      I concur in the Court’s determination to dismiss Applicant’s -07
writ application. I dissent to the Court’s actions with respect to his -05
writ application.



FILED:                           April 27, 2022
PUBLISH